Martin, J.
delivered the opinion of the court. The plaintiff charges, he purchased a tract of land at a sheriff's sale, for 1106 dollars, and gave his bond therefor at twelve months, in which the defendant joined him as his surety—it being understood they would be equally interested in the bargain, and afterwards agreed to take in Cleveland, as a copartner—that the land was afterwards sold for 3600 dollars, and the defendant received the proceeds of the sale, and undertook to take up the bond and pay to each of his associates their shares of the profits; that he has not paid the bond which has been put in suit against the plaintiff, whose property has been sold to pay a part of the judgment, &c.
The general issue was pleaded—there was a verdict, and judgment for 600 dollars against the defendant, and he appealed.
The statement of facts show’s that Cleveland, the plaintiff’s witness, deposed that "Mulhollan purchased the land for 1106 dollars—judge Voorhies was his surety—the deponent was sheriff. It was understood they *47were to purchase the land together. Mulhollan told the deponent to knock it off to him, and the deponent should have one third of of the benefit. The plaintiff told the deponent he sold the land for 3600 dollar in Wood’s notes. The defendant got an order for the notes and accounted to the deponent for his share of the net profits, after deducting the twelve months bond. The profits were 833 dollars 33 cents, which fell to the share of the deponent.”
The bargain, which this witness discloses, is so corrupt a one that it cannot be the ground of an action, ex turpi pacto non oritur actio. The plaintiff agreed with the parish judge, to avail themselves of the distress of one of their fellow citizens, whose property the sheriff was selling: lest, by crying too long the property, other might have the opportunity to bid and the bargain should be rendered less profitable, the sheriff was taken as a partner, and the plaintiff told him if he would knock off the land, to him he would have one third part of the benefit. This had its effect. The land was knocked off at one third part of the price, which the confederates soon obtained, and the parish judge paid to the sheriff 833 dollars 33 cents—nearly four-fifths of the price, at which he had knocked off the land.
Thomas for the plaintiff, Boyce for the defendant.
Now, the other confederate sues the judge for his 883 dollars thirty-three cents, and a part of the capital employed in the unrighteous trade. They, who come into court with such unclean hands, ought to be told procul estote profani, the temple of the justice of your country is the house of God—it should not be made a den of thieves.
The judge erred in sustaining the suit.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the suit be dismissed at the plaintiff’s costs in both courts.